DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-10 and 16-19 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Affidavit
The Affidavit of 12/14/2021, has been filed and considered.  Applicant Husny’s time, experience and education in these matters are appreciated.

Hindsight
It is asserted, that obviousness of the rejection of record, is based on hindsight that is not representative of what the skilled artisan would have taken from the references. 


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claims composition
It is asserted, that the presently claimed invention is a composition comprising:
at least one compound sensitive to oxidation, the at least one compound is selected from the group consisting of LC-PUFAs, vitamins, polyphenols and mixtures thereof; and 
an iron source that is a non-micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorus, and iron in the non-micellar iron-casein complex is in the form of Fe3+. 
The presently claimed invention is also an iron source comprising a non-micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorus, for fortification of a composition comprising at least one compound sensitive to oxidation and selected from LC- PUFAs, vitamins, polyphenols and mixtures thereof, and iron in the non-micellar iron-casein complex is in the form of Fe**.
In response, although the examiner agrees with what the claimed composition recites, noted in the 1st para. above, the claims do not require the asserted intended use of: for fortification…

Combination of references
It is asserted, that the obviousness rejection in the Office Action dated September 21, 2021, is based on a mischaracterization of the applied references and the pending claims.  For example, a skilled person like me would not have combined the cited references to arrive at the claimed non-micellar iron-casein complex comprising 
The primary reference Fanning in fact discloses iron and phosphorus may be added independently as mineral complexes. See Fanning, paragraph [0112]. For example, Fanning merely discloses that its “composition may be supplemented with minerals, including, but not limited to chloride, sodium, calcium, iron, chromium, copper, iodine, zinc, magnesium, manganese, molybdenum, phosphorus, potassium, and selenium.” See Fanning, paragraph [0112]. 
Nothing in Fanning discloses or suggests that any of its minerals (e.g., iron and phosphorus) could be used in one same complex. I note that the Patent Office admitted that Fanning fails to disclose the recited iron and phosphorus complex. See Office Action, page 4.

In response, nothing in the claims require the minerals to all be in one complex.  The claims require an iron source that comprises multiple ingredients, including those taught.  When looking in light of the specification, a casen-iron complex is defined as “a  complex formed of iron cations chelated with casein” (0024, as published), therefore this claim interpretation is proper.  
Further, even if Applicant’s interpretation of the claim was used, Fanning teaches that the composition made comprises minerals, meaning a plurality of minerals, in the form of being complexed, which broadly encompasses, individual complexes having single or multiple minerals.
Finally, see the modified teaching below that provides a reference that clarifies that it is known for a complex to have multiple mineral, including iron and phosphorus.
 
It is asserted, that the other cited references Surgiarto, Project, Walton, Elvovell, Robinson, and Van To fail to remedy the deficiency of Kanning regarding exogenous orthophosphorus and iron in the same non-micellar iron-casein complex. 
For example, Surgiarto merely discloses milk protein- iron complexes and related inhibition of lipid oxidation in an emulsion. See Surgiarto, e.g., Title, Abstract. Surgiarto fails to disclose anything related to phosphorus, let alone any complex of iron and phosphorus. A skilled person like me would not have been motivated by Surgiarto and Fanning to include iron and phosphorus in the same complex.


Project merely discloses that orthophosphorus (e.g., the form of phosphorus) is readily available for use by algae and other aquatic plants for growth. See Project, the whole document. However, nothing in Project discloses or suggests that its orthophosphorus could be used with iron in the same complex, let alone any motivation to combine orthophosphorus and iron in the same complex. A skilled person like me would not have been motivated to modify Fanning or Surgiarto to include Project's orthophosphorus to somehow arrive at the claimed invention.
Further, the other references Walton, Elvovell, Robinson, and Van Toi alone or in combination fail to remedy the deficiency of Hanning, Surgiarto and Project. For example, Walton was merely relied on for the alleged disclosure of vitamin A and C (see Walton, paragraph [0076]); Elvovell was merely relied on for the alleged disclosure of long chain polyunsaturated fatty acids (see Elvovell, page 29); Robinson was merely relied on for its alleged disclosure of the amount of favoring (i.e. flavonols) (see Robinson, Table A (K. Micronutrients); and Van Toi was merely relied for its alleged 
As such, a skilled person like me would not have combined the cited references to arrive at the claimed non-micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorus, and iron in the non-micellar iron-casein complex in the form of Fe*~.

In response, please see the examiners response above, which disputes Applicant’s argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fanning in view of Mittal. 

Fanning: Uses of casein compositions; WO 2013 133727; published 9/12/2013.

Mittal: WO 2013/191568, published Dec. 27, 2013; citations from US 2015/0164123, published June 18, 2015.


With regard to the prior art, the term/phrase "an iron source, that is a non-micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorus, and iron in the non-micellar iron-casein complex is in the form of Fe3+" encompasses an iron source, comprising: a non-micellar iron-casein complex, and exogenous orthophosphorous, wherein the iron is exogenous iron, comprising: Fe3+.
 



Independent claims 1 and 10
Fanning teaches methods of making compositions comprising non-micellar casein (0079) and mineral complexes (0112).

A non-micellar iron-casein complex
Casein
Fanning teaches the compositions comprise non-micellar casein (0079).

Exogenous iron
Fanning teaches the minerals include iron in the form of mineral complexes (0112). 
Fanning teaches that the minerals are supplemented to the composition (0112), which means they are added and therefore provide exogenous iron, as claimed.

Type of iron
The modified teaching, in Mittal, provides the use of a ferric iron (00128), otherwise known as iron(III), which is also denoted as Fe3+, as claimed.

Exogenous Orthophosphorus
Fanning teaches that the minerals used are supplemented to the composition (0112), which means they are added and therefore provide in an exogenous form, as claimed.

Type of minerals in the complex
Fanning teaches that the composition made includes: iron and phosphorus  minerals, meaning a plurality of minerals, in the form of being complexed (0011). This broadly encompasses, individual complexes having single or multiple minerals. 

One casein complex comprising two minerals
Fanning is not explicit about the complex comprising two minerals.
Mittal also teaches methods of making a non-micellar form of mineral-protein complexes (ref. clm. 40), including: phosphorus (ref. clm. 49) and iron (ref. clm. 44) - casein (ref. clms. 42 and 49).
Mittal teaches that the minerals used are supplemented to the composition (ref. clm. 49), which means they are added and therefore provide in an exogenous form, as claimed.

The method of preparing Complex II is relatively easy and cost effective compared to prior art techniques; and compared to the prior art.
Complex II is a significantly improved mineral fortification complex as it is again highly soluble and is not prone to precipitation or aggregation.  These are important advantages as they allow for easier storage and use for various commercial products.  
Complex II is stable at physiological pH, unlike many of the prior art complexes.  


Furthermore, a higher concentration of mineral bound to casein may be achieved in the final powder e.g. final ingredient could contain 8% by wt of iron, and again these preliminary results are expected to be improved upon.  This is a major improvement to prior art complexes which report loading of only 1% w/w iron in powder form (protein/iron 92:1). [0116] A higher concentration of mineral such as iron allows the complex to be used for a wide variety of uses.  For instance, it may allow a greater dose of iron in a lower volume/mass of a food product (0114-0116).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making , as the modified teaching above, to include a complex comprising two minerals: a non-micellar phosphorous and/or iron-casein complex, wherein the iron is in the form of Fe3+ and both the iron and phosphorus are in an exogenous (i.e. added) form, as claimed, because Mittal teaches there are many advantages to the use of this type of complex, as discussed in detail above.

Type of phosphorus: ortho-phosphorus
The modified teaching, in Mittal, provides that complex II is in a soluble form, therefore it would be reasonable to expect that the phosphorus therein is soluble, as claimed.  
Mittal also teaches that the phosphorous compound comprises an ortho source (0098), which means the phosphorus compound is an ortho-phosphorous type.


Intended Use
Since the teaching above, provides that the composition comprises 
non-micellar casein with and iron and phosphorous complexes, it therefore provides that the intended use of the component comprising: exogenous iron, casein and exogenous phosphorus is a non-micellar iron-casein complex, as claimed.
Further, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being a non-micellar iron-casein complex, as claimed. 

Other component/s
Fanning teaches the use of at least one vitamin (0113).

Independent claim 10
As for claim 10, Mittal provides that the iron used is an iron source (0128), as claimed.
Further, the modified teaching provides that the composition comprises iron, therefore it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being an iron source, as claimed.





Dependent claims
As for claims 3 and 17, Fanning teaches the use of: 
about 0.01 to 50 wt% protein, comprising about 99 wt% casein (0044);
at least 0.01 to 10 wt% of minerals (0043);
which provides a w/w ratio of at least 1 to 1000, which encompasses the claim of protein to minerals w/w ratio in the complex of from 64:1 to 6.25:1.

As for claims 4 and 16, Mittal teaches that Complex II is soluble at 6.6 to 6.9 (0157).
Further, it would be reasonable to expect that a similar component has similar properties/functionality, including wherein the complex is soluble at physiological pH, between 6.6 and 6.9, as claimed. 

As for claims 5 and 18, the modified teaching, in Mittal, provides the claim of the complex comprising more than 1% w/w of bound iron (0130).  

As for claims 6 and 19, Fanning teaches the use of: 
about 0.01 to 50 wt% protein, comprising about 99 wt% casein (0044);
at least 0.01 to 10 wt% of minerals (0043);
which provides a w/w ratio of at least 1 to 1000, which encompasses the claim of protein to minerals w/w ratio in the complex of between 92:1 and 19.5:1.  


As for claim 7, Fanning teaches that the composition is a nutritional product (0051) which imparts a nutritional composition, as claimed.
Further, it would be reasonable to expect that a similar compositions have similar intended uses, including a nutritional composition, as claimed.

As for claim 8, Fanning teaches that the composition is administered in amounts of 1 mg to 2500 mg (0115), wherein the minerals are used in amounts of at least 0.01 to 10 wt% (0043), which provides at least 0.01 to 250 mg of iron, which encompasses the claim of the iron source beings present in an amount such as to provide 6 to 50 mg.
As for the iron being in amount of 6 to 50 mg per 100 g (0.006 to 0.05 wt%), Fanning’s teaching of least 0.01 to 10 wt% of minerals, like iron, encompasses such a claim.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Fanning in view of Mittal, as applied to claims 1, 3-4, 6-8 and 10 above, further in view of the combination of Walton, Elvovell, Robinson (2009/0142443) and van Tol (2008/0015166).
Walton: WO 2014/144048; NUTRITIONAL COMPOSITIONS INCLUDING CALCIUM BETA-HYDROXY-BETA-METHYLBUTYRATE, CASEIN PHOSPHOPEPTIDE, AND PROTEIN; published Sept. 18, 2014.

Elvovell: Potential benefits of fish for maternal, fetal and neonatal nutrition: a review of the literature; FAO 2000, ISSN: 1014-806X.




As for claim 9, Fanning teaches the composition comprises 1 to 300 kcal (0045), wherein there is at least about 0.01 to 10 wt% of vitamins (0044), or in RDA values, including: vitamins A and C (0113).
Fanning does not discuss the amount of vitamins in the units claimed.
Walton also teaches methods of making nutritional compositions comprising casein (0080) and iron (0077), with Vitamins A and C (0076); and further provides the use of: flavorings (0072); and marine oils (0046), known to comprise long chain polyunsaturated fatty acids.
Elvovell is further provided to show that marine oil is known to comprise long chain polyunsaturated fatty acids (shown in the table at the top of pg. 29).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising casein  and iron, with Vitamins A and C, as the modified teaching above, to include the use of  flavorings (i.e. flavonols) and marine oils (i.e. LC-PUFAs), as claimed, because the combination of Walton and Elvovell illustrates that the art finds flavorings (i.e. flavonols) and marine oils (i.e. LC-PUFAs) as being suitable for similar intended uses, including methods of making nutritional compositions comprising casein  and iron, with Vitamins A and C (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.



Amounts of vitamins A and C
The modified teaching, in Walton, provides that embodiments 1-3 include any variety of vitamins A and C, in unlimited amounts (0076), in compositions comprising about 50 to 500 kcal/serving (0051); therefore encompasses the claim of:
200 to 1000 IU of vitamin A per 100 Kcal; and 
10 to 100 mg of vitamin C per 100 Kcal, as claimed.

Amount of flavonoids
The modified teaching, in Walton provides the use of non-limiting optional ingredients, include flavoring (i.e. flavonols) (0072).
The modified teaching does not discuss the amount of favoring (i.e. flavonols).
Robinson also teaches methods of making nutritional compositions comprising casein (Table A. I), iron, vitamins A & C and flavonols (Table A.K); and further provides the use of 0.0001 to 10 wt% flavonols (Table A.K), which encompasses the claim of 500 to 5000 mg of flavonols per 100g (0.5 to 5 wt%).
Robinson teaches that the compositions includes solid composition (ab.), therefore said amount encompasses being based on total dry weight of the composition.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising casein, iron, vitamins A & C and flavonols, as the modified teaching above, to include the amount of flavonols, as claimed, because Robinson illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions comprising casein, iron, vitamins A & C and flavonols (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of LC-PUFA
The modified teaching, in Walton provides the use of 0.1 to 20 gram fats (0045), including marine oil (0046), which comprises LC-PUFA; in servings of about 25 to 150 grams (0031) (about 0.07 to 80 wt%).
Walton teaches that the compositions include powders and solids (0010), therefore said amount encompasses being based on total dry weight of the composition.

The modified teaching does not discuss the amount of LC-PUFAs in the composition. 
van Tol also teaches methods of making nutritional compositions with iron (Ex. 5), casein (0070), and LC-PUFA (0016); and further provides that the LC-PUFA is used in amount of less than 85 wt% of the fat content (0020).
van Tol teaches that the compositions include powders (0074), therefore said amount encompasses being based on total dry weight of the composition.
As combined with Walton’s teaching of about 0.07 to 80 wt% fat, as discussed above, less than 85 wt% of the fat provides less than about 0.06 to 68 wt% LC-PUFAs, which encompasses the claimed amount of 10 to 500 mg of LC-PUFA per 100g (0.01 to 0.5 wt%).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions with iron, casein, and LC-PUFA, as the modified teaching above, to include the claimed amount of LC-PUFAs, as claimed, because van Tol illustrates that the art finds encompassing amount to be suitable for similar intended uses, including methods of making nutritional compositions with iron, casein, and LC-PUFA (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Response to Arguments
It is asserted, this Supplemental Response, the enclosed RCE, and the enclosed Petition for a one month extension of time are submitted in reply to the Final Office Action dated September 21, 2021 and the Advisory Action dated December 27, 2021. The Director is authorized to charge the fee for the Petition, the fee for the RCE, and 
Claims 1, 3-10 and 16-19 are pending, under consideration, and rejected under 35 U.S.C. §103. Claim 10 is objected to. Claim 11 was previously withdrawn from consideration. Claims 2 and 12-15 were previously canceled without prejudice or disclaimer. 
No claim has been amended in this Response. However, a Listing of Claims is provided for the convenience of the Patent Office. For at least the reasons set forth in the previously submitted After-Final Response, below, and in the previously submitted Declaration under 37 CFR 1.132 ("Declaration"-which should be entered by the filing of the RCE herein), Applicant respectfully requests that the objection and the rejections be reconsidered and withdrawn. 
In the Final Office Action, Claim 10 is objected to for allegedly failing to use proper formatting. See Final Office Action, page 2. In in the previously submitted After-Final Response and herein, Claim 10 is formatted to indent each claim element. Accordingly, the objection to Claim 10 should be withdrawn as noted on page 2 of the Advisory Action. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.

It is asserted, that in the Final Office Action, Claims 1, 3-4, 6-8 and 10 are rejected under 35 U.S.C. §103 as unpatentable over WO 2013 /133727 to Fanning ("Fanning") in view of Studies on the binding of Iron and zinc to milk protein products; Thesis of Massey University, New Zealand; 2004 to Surgiarto ("Surgiarto") as evidenced by The Monitoring Project: Water Quality Parameters, Ortho Phosphorous (2013) ("Project"). Claim 9 is ejected under 35 U.S.C. §103 as unpatentable over Fanning as evidenced by Project and further in view of WO 2014/144048 to Walton ("Walton"), "Potential benefits of fish for maternal, fetal and neonatal nutrition: a review of the literature," FAO 2000, ISSN: 1014-806X to Elvovell ("Elvovelf"), U.S. Publication No. 2009/0142443 to Robinson ("Robinson"), U.S. Publication No. 2008/0015166 to van Toi ("Van Toi"). The Advisory Action maintained these rejections. 
For at least the reasons set forth in the previously submitted After-Final Response, below, and in the Declaration, Applicant respectfully submits that Fanning, Surgiarto, Project, Walton, Elvovell, Robinson, and Van Toi are deficient with respect to the present claims. 
Independent Claims 1 and 10 each recite, part, an iron source that is/comprises a non- micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorus, and iron in the non-micellar iron-casein complex is in the form of Fe3+ 
As detailed in the previously submitted After-Final Response, below, and in the Declaration, Fanning, Surgiarto, Project, Walton, Elvovell, Robinson, and Van Toi alone or in combination fail to render obvious the present claims. 
For example, the skilled artisan would not have combined the cited references to arrive at the claimed non-micellar iron-casein complex comprising exogenous iron, casein and exogenous orthophosphorus, and iron in the non-micellar iron-casein complex in the form of Fe3+. See Declaration, paragraph 4. 
In this regard, as set forth in the Declaration, the primary reference Fanning merely discloses that minerals such as iron and phosphorus may be added as "mineral complexes," but does not disclose or suggest the iron and phosphorus are in the same complex as each other, as required by the present claims. See Declaration, paragraph 5. 
In the Advisory Action, the Patent Office asserts that "the Office Action modified Fanning in view of Surgiato, to provide the specifically claimed oxidation state, Fe3+, as being known for use in iron-casein complexes because it causes precipitation of proteins that form intermolecular iron bridging for a combination of the two (i.e. a complex)." See Advisory Action, page 5. However, Fanning even in view of Surgiato still does not disclose or suggest the iron and phosphorus are in the same complex as each other, as required by the present claims. 
Further, the Patent Office merely relies on Project for the alleged disclosure that orthophosphorous is phosphorous in a soluble form. See Final Office Action, page 5; and Advisory Action, page 5. However, as set forth in the Declaration, Project fails to disclose or suggest any orthophosphorous in any non-micellar iron-casein complex, let alone orthophosphorus and iron being in the same complex as each other. 

Furthermore, the Patent Office merely relied on Walton for the alleged disclosure of nutritional compositions comprising casein, iron, vitamins A and C, and flavorings; relied on Elvovell for the alleged disclosure of long chain polyunsaturated fatty acids; relied on Robinson for the alleged disclosure of amounts of favonols; and relied Van Toi for the alleged disclosure of the amount of LC-PUFAs. See Final Office Action, pages 9-12. 
However, Surgiarto, Walton, Elvovell, Robinson, and Van Toi alone or in combination neither suggest nor provide any motivation to include both iron and phosphorus in the same complex, as required by the present claims. Thus, the skilled artisan would not have further modified Fanning, Surgiarto, and Project with these references alone or in combination to somehow arrive at the present claims. See Declaration, paragraphs 8-9. 
Therefore, the present claims are novel, nonobvious, and distinguishable from the cited references. Accordingly, the obviousness rejections of the present claims over these references should be reconsidered and withdrawn. 
For the foregoing reasons, Applicant respectfully requests reconsideration of the above- identified patent application and earnestly requests an early allowance of the same. In the event there remains any impediment to allowance of the claims which could be clarified in a telephonic interview, the Examiner is respectfully requested to initiate such an interview with the undersigned. 

Please see the modified rejection, above, wherein during an updated search, the Mittal reference was found and applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793